DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on August 20, 2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, directed to a method, independent Claim 8, directed to a device that performs operations that are functionally similar to those performed in the method of claim 1, and independent Claim 14, directed to a non-transitory machine readable medium device to perform operations that are functionally similar to those performed in the method of claim 1, the prior art of record teaches a message handling node iteratively gathering information from network processing nodes for multiple best routes between a subset of nodes, as part of metric determination and path establishment, determining a cost for each of the paths that have common endpoints, determining the lowest cost from among the paths with the group of common endpoint costs, such that data within the network would take a specific path between endpoints and any nodes that are excluded from the path do not remain in the path (i.e., only 
The prior art of record does not teach the message handling node (i.e., message handler) obtaining a path from a plurality of nodes, a selected lowest-cost path for paths between common endpoints, iteratively providing a next group of messages that results in newly selected paths, and determining a target path that is a remaining path of the plurality of selected paths, where the target path is through each node of the group of nodes (consistent with concept of solving “NP-hard”, or “traveling salesman”, non-deterministic polynomial-time algorithms). 
Thus, the prior art of record fails to teach individually or in combination, or render obvious the limitations:
obtaining, by the message handler, from each of the group of node processors, a selected path associated with a lowest cost of a group of common endpoint costs for paths having common endpoints among a portion of the group of first messages; and
providing, by the processing system, a next group of messages that includes the selected path, wherein the iteratively providing of the messages results in a plurality of selected paths; and 
responsive to the iteratively providing of the messages, determining a target path that is from a remaining path of the plurality of selected paths, wherein the remaining path is identified from the iteratively providing of the messages, wherein the target path is through each node of the group of nodes.
Claims 2-7, dependent from claim 1, Claims 9-13, dependent from claim 8, and Claims 15-20, dependent from claim 14, are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VLADISLAV Y AGUREYEV whose telephone number is (571)272-0549.  The examiner can normally be reached on Monday--Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VLADISLAV Y AGUREYEV/Examiner, Art Unit 2471


/CHI H PHAM/Supervisory Patent Examiner, Art Unit 2471